Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with JEFFRY MANN on 5/12/22.
The application has been amended as follows: 
CLAIM 9 is amended to read as follows:

9.               A tire noise reduction apparatus comprising: 
a housing mounted on an external circumferential surface of a wheel rim on which a tire is mounted, wherein the housing includes a first internal space and is open at a first side of the housing in a circumferential direction of the wheel rim, and
a movable member slidably inserted into the first internal space of the housing through the open first side of the housing and having a second internal space in fluidical communication with the first internal space of the housing, wherein the movable member being slidably mounted in the housing is selectively movable in a second direction in which the movable member is inserted into the first internal space of the housing or in a first direction in which the movable member is withdrawn out of the housing, 
wherein the movable member is selectively movable relative to the housing in the first direction or the second direction according to a force generated by a rotation of the wheel rim, and a resonance frequency of the tire noise reduction apparatus varies with a change in volumes of the first internal space of the housing and the second internal space of the movable member, and
wherein the housing is open in the first direction in which the wheel rim rotates when a vehicle provided with the wheel rim travels forward 

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art does not disclose a resonator attached to a wheel made up primarily of two components that slide relative to one another as the wheel rotates thus generating a variable resonance frequency due to the change in volume of the respective interior spaces defined by the two components. Most of the art of resonators mounted on wheels is focused on avoiding movement of the resonators. Applicant cited reference CN 108826647 to Gree Electric discloses a structure that includes the general concept of adjusting the longitudinal length to achieve a variance with noise although this structure is not a resonator mounted on a wheel and it is not a device that is intended to adjust automatically. While this may be a good secondary reference, there are no applicable references to use as a base reference absent impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617